Citation Nr: 0402642	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  03-11 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.	Entitlement to service connection for residuals of 
burns, left and right hands, claimed as due to an 
overheated machine gun.  

2.	Entitlement to service connection for dysentery, to 
include diarrhea.  

3.	Entitlement to service connection for malaria.

4.	Entitlement to service connection for arthritis.  

5.	Entitlement to service connection for hypertension.  

6.	Entitlement to service connection for avitaminosis, to 
include malnutrition.  

7.	Entitlement to service connection for cataracts, to 
include blindness.  



ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The service department has certified that the appellant 
served in the Philippine military on the following dates:  
"Missing" status from April 7, 1944, to March 7, 1945; 
Recognized Guerrilla Service from March 8, 1945, to September 
6, 1945; and service with the Regular Philippine Army 
extending from September 7, 1945, to September 30, 1945.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the appellant's 
above referenced claims.  The appellant filed a timely notice 
of disagreement, and the RO provided a statement of the case 
(SOC).  In April 2003 the appellant perfected his appeal, and 
the issues were subsequently certified to the Board.  


FINDINGS OF FACT

1.  The appellant has no current residuals of burns, left and 
right hands, including due to an overheated machine gun, 
which are due to any incident or event of active military 
service.

2.  The appellant has no current diagnosis of dysentery, to 
include diarrhea, which is due to any incident or event of 
active military service.

3.  The appellant has no current diagnosis of malaria which 
is due to any incident or event of active military service.  

4.  The appellant has no current diagnosis of arthritis which 
is due to any incident or event of active military service.

5.  The appellant has no current diagnosis of hypertension 
that is due to any incident or event of active military 
service.

6.  The appellant has no current diagnosis of avitaminosis, 
to include malnutrition, which is due to any incident or 
event of active military service.  

7.  The appellant has no current diagnosis of cataracts, to 
include blindness, which is due to any incident or event of 
active military service.


CONCLUSIONS OF LAW

1.  The appellant has no residuals of burns, left and right 
hands, claimed as due to an overheated machine gun, which 
were incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.310 (2003).

2.  The appellant has no current diagnosis of dysentery, to 
include diarrhea, that was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2003).

3.  The appellant has no current diagnosis of malaria that 
was incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.310 (2003).

4.  The appellant has no current diagnosis of arthritis that 
was incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.306, 3.310 (2003).

5.  The appellant's hypertension was neither incurred in nor 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2003).

6.  The appellant has no current diagnosis of avitaminosis, 
to include malnutrition, that was incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2003).

7.  The appellant has no current diagnosis of cataracts, to 
include blindness, that was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.310 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  
Accordingly, our over-riding concern is that there be no 
prejudice to the appellant in the notice and assistance 
provided by the RO in this matter.

The Board further finds that the requirements of the VCAA 
have been satisfied in this matter to the extent possible.  
The appellant was notified of the provisions of the VCAA, of 
VA's duty to assist, and of the evidence needed to support 
his claim in correspondence from the RO dated in September 
2001.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  The Board concludes that the notifications received 
by the appellant adequately complied with the VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.

Therefore, and for the reasons discussed above, the Board 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the appellant.  Such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "[i]t is clear that to deny a claim 
on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II.  Factual Background and Discussion

The appellant contends that he currently suffers from burns, 
dysentery, malaria, arthritis, hypertension, avitaminosis, 
and cataracts as a result of his service.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the claimed disability was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Under 38 C.F.R. 
§ 3.303(b), service connection may also be awarded where a 
chronic disease was first manifested in service and again 
manifested at a later date, or a non-chronic disease was 
first manifested in service and there is a showing of 
continuity after service.

Service connection may also be granted for certain chronic 
disabilities, such as malaria, arthritis, and cardiovascular-
renal disease, including hypertension, if such is shown to 
have been manifested to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In order to qualify for 
these presumptive provisions, the claimant must be a veteran 
under title 38, United States Code.

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. §§ 
101(2); 38 C.F.R. § 3.1(d).  "Active military, naval, and 
air service" includes active duty.  "Active duty" is 
defined as full-time duty in the Armed Forces.  38 C.F.R. § 
3.6(a), (b).  "Armed Forces" consists of the United States 
Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1.  In 
addition, 38 U.S.C.A. § 101(24) defines the term "active 
military, naval, or air service" as including active duty 
and any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, or any 
period of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty or from a myocardial infarction, 
cardiac arrest, or cerebrovascular accident occurring during 
such training.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41.  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203.

These regulations have their basis in statute, at 38 U.S.C.A. 
§ 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 (1992), 
wherein the Court of Appeals for Veterans Claims upheld the 
constitutionality of 38 U.S.C.A. § 107(a), following the 
"reasoning and wisdom" of the U.S. Court of Appeals for the 
District of Columbia Circuit in Quiban v. Veterans Admin., 
928 F.2d 1154 (D.C. Cir. 1991).

In the present case, the appellant's recognized service was 
in elements of the military of the Philippines during World 
War II.  The record reflects that he is not currently service 
connected for any disability.  Accordingly, the appellant 
does not meet the criteria in the law for a "veteran," and 
therefore the presumptive provisions of law for service 
connection do not apply herein.

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Service records are negative for any complaint, treatment or 
diagnosis of any injury or illnesses, including but not 
limited to burns, dysentery, malaria, arthritis, 
hypertension, avitaminosis, and cataracts.  In fact, the 
veteran executed an Affidavit for Philippine Army Personnel 
in March 1946, at which time he certified that he did not 
suffer any wounds or illnesses from December 8, 1941, to the 
date of his return to military control.  

Private medical records dated in July 1994 indicate 
complaints of blurred vision.  In July 2001 the veteran was 
diagnosed with hypertension.  He was treated for enterobius 
vermicularis in November 2001.  

In short, there is no evidence of any complaint, treatment or 
diagnoses of burns, dysentery, malaria, arthritis, 
hypertension, avitaminosis, or cataracts during service.  
Current medical records are also negative for any diagnoses 
of burns to the veteran's hands, dysentery or diarrhea, 
malaria, arthritis, avitaminosis, cataract or blindness that 
would be subject to consideration for service connection.  
See Degmetich and Rabideau, supra.  In addition, the 
competent evidence of record does not indicate that the 
veteran was diagnosed with hypertension until 2001, more than 
50 years after separation from service.  See 38 C.F.R. § 
3.303(b).

The Board recognizes the veteran's contentions regarding his 
claimed disabilities.  However, as a layperson the veteran is 
not competent to opine as to matters requiring medical 
knowledge such as diagnoses and the etiology of diseases 
and/or disabilities.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge", aff' sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  

Therefore,and for the reasons discussed above, the Board 
finds that the veteran is not entitled to service connection 
for any of the claimed disabilities.  



ORDER

1.	Service connection for residuals of burns, left and 
right hands, claimed as due to an overheated machine 
gun, is denied.  

2.	Service connection for dysentery, to include diarrhea, 
is denied.  

3.	Service connection for malaria is denied.

4.	Service connection for arthritis is denied.  

5.	Service connection for hypertension is denied.  

6.	Service connection for avitaminosis, to include 
malnutrition, is denied.  

7.	Service connection for cataracts, to include blindness, 
is denied.  




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



